850 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Blas Antonio VARELA, Defendant-Appellant.
No. 87-7381.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  June 24, 1988.

Blas Antonio Varela, appellant pro se.
Charles Preston Scheeler, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, WIDENER and WILKINSON, Circuit Judges.
PER CURIAM:


1
Blas Antonio Varela, a federal prisoner, appeals the district court's denial of his motion for production of his presentence report.  We find that the district court did not abuse its discretion in declining to produce the report, and we therefore affirm.


2
Varela has also requested that we order the Danbury Federal Correctional Institution to produce the report under the Freedom of Information Act, 5 U.S.C. Sec. 552.  In light of the Supreme Court's recent decision in United States Department of Justice v. Julian, 556 U.S.L.W. 4403 (U.S. May 16, 1988) (No. 86-1357), Varela should be able to obtain a copy of the sections of the report which are subject to disclosure by filing a Freedom of Information Act request with the United States Parole Commission or the Department of Justice.  We therefore decline to grant the requested relief.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


3
AFFIRMED.